Citation Nr: 1427939	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  06-24 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial compensable rating for epistaxis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2000 to September 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and the Appeals Management Center in Washington, D.C., which denied service connection for bilateral hearing loss and implemented the Board's January 2013 award of service connection for epistaxis by assigning an initial noncompensable rating, effective September 16, 2004, respectively.

The issue of entitlement to service connection for bilateral hearing loss was previously remanded by the Board in September 2009, May 2011, and January 2013 for additional development.  As will be discussed herein, the Board finds that the AOJ substantially complied with such remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board further notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals a copy of the Veteran's representative's January 2014 Appellant's Post-Remand Brief.  The remainder of the documents in the Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issue of entitlement to an initial compensable rating for epistaxis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest to a compensable degree within one year of the Veteran's discharge from service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the present case, the Board satisfied its duty to notify under the VCAA.  Specifically, a letter was sent to the Veteran in July 2004 which provided information as to what evidence was required to substantiate several service connection claims filed at that time and of the division of responsibilities between VA and the claimant in developing the claims.  However, in the January 2013 remand, the Board noted that the Veteran was not provided notice compliant with the VCAA with respect to his bilateral hearing loss claim, as such issue was not specifically addressed in the July 2004 letter.  Therefore, the Veteran's hearing loss claim was remanded so that such notice could be corrected.  This was accomplished by a March 2013 letter, which advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.   Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the March 2013 letter was issued after the initial November 2004 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).   In the instant case, after the March 2013 letter was issued, the Veteran's claim was readjudicated in the December 2013 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this regard, service treatment records as well as post-service VA treatment records have been obtained and considered.  In its January 2013 remand, the Board noted an October 2004 audiogram performed at Eglin Air Force Base was mentioned in the Veteran's treatment record, but not of record.  Subsequently, several attempts were made to obtain this audiogram, and the Veteran was notified of these attempts.  In October 2013, a notice was received indicating that there were no records for the Veteran at the pertinent facility, which the Veteran was notified of in November 2013.  In December 2013, a formal finding of the unavailability of the October 2004 audiogram was made.  The Board finds that all reasonable attempts were made to obtain these records, a formal finding of their unavailability was made, and the Veteran was notified of such.  The Veteran was also notified that he could submit these records if in his possession.  No response from the Veteran was received.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in October 2004, April 2007, December 2009, June 2011, and March 2013.  As will be discussed further herein, the Board previously determined that the first four VA examinations and accompanying opinions were inadequate to decide the claim.  However, the Board finds that the March 2013 VA examiner's opinion is adequate for adjudication purposes.  In this regard, such was predicated on an interview with the Veteran, a review of the record, and full examinations with audiologic testing.  In this regard, while the tests results were unreliable, a problem which has been present throughout the appeal, the Board herein resolves doubt in the Veteran's favor and finds that he has a current diagnosis of bilateral hearing loss.  Thus, this issue turns on the etiological relationship between his hearing loss and service.  In this regard, the March 2013 VA examiner proffered an opinion that considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As noted in the Introduction, in September 2009 and May 2011, the Board remanded the case so as to obtain VA examinations with etiological opinions.  In this regard, the September 2009 remand determined that the October 2004 VA examination was inadequate as the examiner did not review the record prior to offering an opinion and relied solely on the Veteran's statements.  Likewise, the April 2007 VA examination was unhelpful in that it revealed that the Veteran had some hearing loss in both ears, but audiometric pure tone threshold testing was unsuccessful and no opinion was rendered.  As such, the Board remanded the case for a new VA examination and opinion, which was accomplished in December 2009.

However, in the May 2011 remand, the Board determined that the December 2009 VA examiner's opinion was inadequate since, while citing the lack of in-service evidence of hearing loss and the October 2004 evidence of only minimal hearing loss, he did not explain why such facts suggested that the Veteran's current hearing loss was unrelated to his in-service noise exposure.  As such, in June 2011, the Veteran underwent another VA examination; however, due to unreliable results, no etiological opinion was offered. 

As such, in January 2013, the Board again remanded the case for additional development, to include sending the Veteran proper VCAA notice, obtaining the October 2004 audiogram performed at Eglin Air Force Base, obtaining a new VA examination and etiological opinion, and readjudicating the claim in a supplemental statement of the case.  As discussed previously, the AOJ sent the Veteran a fully compliant VCAA letter in March 2013.  Additionally, the AOJ made attempts to obtain the aforementioned the October 2004 audiogram and, when such failed, issued a formal finding of the unavailability.  Moreover, the Veteran was afforded a VA examination in March 2013, which is adequate for adjudication purposes.  Finally, a December 2013 supplemental statement of the case readjudicated the Veteran's claim.  Therefore, the Board finds that the AOJ has substantially complied with the September 2009, May 2011, and January 2013 remand directives with regard to the claim decided below, such that no further action is necessary in this regard.  See D'Aries, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Analysis

The Veteran contends that he currently has fluctuating bilateral hearing loss as a result of noise exposure from aircrafts and weapons fire as well as a motor vehicle accident in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning first to whether the Veteran has a current disability of bilateral hearing loss, an October 2004 VA examination reported that an audiogram earlier that month revealed borderline hearing and a mild loss at 8000 Hertz (HZ) bilaterally with 100 percent word recognition scores.  The examiner diagnosed fluctuating hearing loss.  VA treatment records dated September 2006 noted complaints of ear and hearing problems.  An audiogram at that time revealed the following audiometric results, in decibels: 


HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
25
35
40
LEFT
25
25
25
30
30

Mild sensorineural hearing loss in all frequencies was noted. 

An April 2007 VA examination noted the Veteran's difficulty hearing in noise.  The examiner noted that he was unable to establish repeatable levels during puretone threshold testing.  The examiner noted the Veteran may have some hearing loss, though this could not be established.  The examiner noted that additional audiometric work-up was needed.  A May 2007 VA examination noted that the Veteran was intermittently unable to comprehend questions but answered coherently.  He was called in the waiting room four times before acknowledgment.  The Veteran reported intermittent loss of hearing.  

In December 2009, a VA examiner noted the Veteran's difficulty hearing conversation.  Speech recognition scores were 100 percent bilaterally.  The examiner noted that puretone air conduction thresholds were unreliable and were therefore not included.  The examiner noted that these thresholds suggested a flat, severe hearing loss bilaterally.  However, speech recognition thresholds indicated mild hearing loss in the conversation range.  The examiner reported that this discrepancy indicated that the puretone air responses were most likely better than indicated.  The examiner also noted that bone conduction responses indicated normal to mild hearing loss in both ears.  The examiner provided no diagnosis due to the invalidity of the results.  

A June 2011 VA examination revealed unreliable puretone thresholds and word recognition scores.  The examiner noted that these tests revealed mild to moderate hearing loss, though results could not be repeated.  The examiner noted that results were not valid for VA rating purposes due to poor inter-test consistency and repeatability.  

A March 2013 VA examination revealed the following audiometric results, in decibels: 


HERTZ

500
1000
2000
3000
4000
RIGHT
50
50
45
45
50
LEFT
50
55
40
40
45

The examiner noted that these test results were not valid for rating purposes because inconsistent and non-repeatable thresholds were obtained.  The examiner noted that the values represented "best guess" estimates and did not likely represent the Veteran's actual hearing ability in either ear.  Speech recognition scores were 84 percent in the right ear and 82 percent in the left ear.  The examiner noted that the use of these scores was not appropriate for the Veteran.  The examiner reported abnormal contralateral acoustic reflexes bilaterally.  The examiner diagnosed sensorineural hearing loss in both ears.  

The Board concludes that, despite the unreliability of audiometric findings, the Veteran has a current disability of bilateral hearing loss.  In this regard, the March 2013 VA examiner, despite noting the unreliability of puretone thresholds, diagnosed sensorineural hearing loss, though noting it was likely less severe than indicated by the puretone thresholds recorded.  Furthermore, VA treatment records dated September 2006 also included a diagnosis of mild sensorineural hearing loss at all frequencies.  Thus, despite the conflicting evidence of record, the Board resolves  all doubt in the Veteran's favor and finds that he has a current disability of bilateral hearing loss.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

With regard to the in-service element, the Board notes a March 2004 post-deployment report indicating the Veteran's exposure to loud noises while in service.  However, treatment records dated July 2004 noted no hearing loss or history of loud noise exposure.  Normal hearing was noted at the Veteran's last visit with no change in hearing at that time.  Despite these normal findings in service, the Board finds that the Veteran was exposed to acoustic trauma during service.  In this regard, the Board notes that the Veteran is competent to report his experiences in service, to include exposure to gunfire and aircraft and machinery noise without hearing protection.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board acknowledges the Veteran's in-service noise exposure.  

The Board further notes that, while the Veteran has alleged hearing loss coincident with an in-service motor vehicle accident in July 2004, such statements are inconsistent with the contemporaneous evidence of record and made under circumstances indicating bias or interest.  Thus, they are afforded no probative weight.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran's service treatment records reflect that, in April 2003, he was rear-ended.  Upon seeking treatment, he complained of dizziness spells, a scrap on the left chip, limited range of motion in his neck, and disorientation.  There were no complaints of hearing loss.  The following day, the Veteran was seen for complaints of neck pain and cervical muscle spasm was diagnosed.  Again, there were no complaints of hearing loss.  In July 2004, it was noted that the Veteran continued to experience neck pain since his accident.  Also, at such time, while he reported ringing in the ears (tinnitus), he denied hearing loss and it was observed that he had normal hearing on his last visit.

Moreover, while he submitted a claim in July 2004 for VA compensation benefits for a number of disabilities, the Veteran did not report or claim bilateral hearing loss.  Rather, it was not until October 2004, that the Veteran reported fluctuating hearing loss.  Furthermore, it has been only in his prosecution of this appeal that the Veteran has begun alleging that he had hearing loss coincident with his motor vehicle accident.  Consequently, such statements are inconsistent with the contemporaneous evidence of record and made under circumstances indicating bias or interest, and thus are deemed not credible.  As such, they are accorded no probative weight.  

Therefore, as the Board has determined that the Veteran's reports of hearing loss coincident with his in-service motor vehicle accident to be not credible, any medical opinion based on such reported history, to include that offered in October 2004 (which will be discussed further herein), is accorded no probative weight.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (reliance on a Veteran's statements renders a medical opinion not credible if the Board rejects the statements of the Veteran as lacking credibility); see also Coburn v. Nicholson, 19 Vet. App. 427 (2006).

The question that remains is whether there is a nexus, or link, between the Veteran's current hearing loss and his military service, to include his acknowledged in-service noise exposure.  The evidence of record related to nexus includes several VA examination reports and opinions.  The October 2004 VA examiner opined that the Veteran's bilateral hearing loss was secondary to trauma that occurred in an automobile accident while in service, as the Veteran reported that he noticed fluctuating hearing loss since that time.  An April 2007 VA examiner noted the Veteran's reports of semi-circular canal disorder as a result of an automobile accident while on active duty in the Air Force.  The examiner reported the Veteran had some hearing loss in both ears documented early in his career, and that he may have some additional hearing loss, but this could not be established due to unreliable audiometric testing at that time.  

In December 2009, a VA examiner noted the Veteran's reports of fluctuating hearing loss which began with gradual onset a minimum of six years prior; however, he determined that the Veteran's hearing loss was not caused by or a result of military service as no hearing loss was shown during military service.  In support of such opinion, the examiner noted that medical records from July 2004 noted no hearing problems and indicated that the Veteran's last hearing examination revealed hearing within normal limits.  The examiner noted the October 2004 audiogram showed borderline normal hearing bilaterally in arriving at his opinion that the Veteran's current bilateral hearing loss (if any) was not incurred during military service.  

A March 2013 VA examiner opined that the Veteran did not incur impaired hearing or significant threshold shifts in either ear during military service.  The examiner's opinion was based on normal hearing in service with no reported complaints.  The examiner noted the July 2004 discharge examination revealed normal hearing ability in each ear with no significant threshold shifts.  

The Board is allowed to favor one medical opinion over another, provided it gives an adequate statement of its reasons and bases for doing so.  See D'Aries, supra.  In this regard, the Board finds the March 2013 VA examiner's opinion most probative of the nexus element as he provided a detailed rationale for his opinion after reviewing the Veteran's claims file.  See Nieves-Rodriguez, supra; Stefl, supra.  In contrast, the October 2004 opinion was based solely on the Veteran's statements regarding his motor vehicle accident in service and did not take into account any of the in-service findings related to the Veteran's hearing.  Furthermore, the April 2007 VA examiner also did not review the Veterans' claims file or treatment history in reaching the conclusion that the Veteran's hearing loss may have worsened since service.  Additionally, as noted previously, the December 2009 VA examiner is inadequate since, while citing the lack of in-service evidence of hearing loss and the October 2004 evidence of only minimal hearing loss, he did not explain why such facts suggested that the Veteran's current hearing loss was unrelated to his in-service noise exposure.  

In contrast, the March 2013 examiner, in reaching the conclusion that there was no nexus between the Veteran's military service and his current hearing loss, considered the Veteran's treatment history as documented in the claims file and took into account the other opinions of record in reaching his conclusion.  The examiner noted that the Veteran reported no hearing problems in July 2004 and normal hearing was revealed with no significant threshold shifts.  With respect to the Veteran's motor vehicle accident, the examiner noted that in April 2003, at the time of the accident, the Veteran reported no hearing loss concerns.  Because the examiner provided a thorough analysis of the evidence of record in forming an opinion, the Board finds the March 2013 VA opinion as to nexus to be the most probative.  Thus, the preponderance of the evidence is against a finding of nexus between the Veteran's military service and current disability.  

Following a thorough review of the record in this case, the Board finds that the preponderance of the evidence is against the Veteran's claim to service connection for bilateral hearing loss.  As noted previously, in July 2004, right before his discharge from service, the Veteran's hearing was normal bilaterally.  After his separation from service, an October 2004 VA examiner noted an audiogram from that month which revealed borderline hearing and mild hearing loss at 8000 Hz.  As discussed above, reasonable attempts were made to obtain that audiogram, though unsuccessful.  However, the October 2004 VA examiner noted only fluctuating hearing loss and provided no diagnosis.  Moreover, there is no indication that such met VA's definition of hearing loss.  See 38 C.F.R. § 3.385.  Following this examination, the evidence as to whether the Veteran's hearing loss has been conflicting.  

Moreover, to the extent that the Veteran has alleged a continuity of bilateral hearing loss since military service, the Board finds such statements to be not credible as they are inconsistent with the contemporaneous evidence of record and made under circumstances indicating bias or interest.  See Caluza, supra.  Specifically, the Veteran's service treatment records are entirely negative for complaints or findings referable to bilateral hearing loss.  In fact, in July 2004, just prior to his separation, the Veteran denied experiencing hearing loss.  Furthermore, in his July 2004 claim for VA compensation benefits, he reported a number of disabilities, to include tinnitus, but did not allege bilateral hearing loss.  Rather, it has been only in his prosecution of this appeal that the Veteran has begun alleging that he has had hearing loss since service.  Therefore, the Board finds such statements to be not credible and they are afforded no probative weight.  Thus, continuity of symptomatology of bilateral hearing loss since military service has not been established.  

Therefore, there is no evidence to show that sensorineural hearing loss manifested to a compensable degree during the one-year period following the Veteran's separation from service.  Consequently, presumptive service connection for bilateral hearing loss is not warranted, to include on the basis of continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In its analysis, the Board has considered the Veteran's statements linking his military service, to include noise exposure and his motor vehicle accident, to his current bilateral hearing loss.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In the present case, the Veteran is competent to report the hearing loss symptoms he has experienced, when those symptoms began, and that he had a motor vehicle accident and was exposed to loud noise while in service.  This is because these things require only personal knowledge, as they come to him through his senses.  See Layno, 6 Vet. App. at 470.  However, the Veteran is not competent to attribute his hearing loss to any instance of his military service.  He has not demonstrated that he is an expert in discussing the etiology of hearing loss and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

The Veteran's statements linking his current hearing loss to his military service are not within the realm of knowledge of a layperson.  Rather, such is a complex question that requires expertise.  Specifically, it involves knowledge regarding the impact trauma during a motor vehicle accident and loud noises have on the auditory functioning of the ear.  Thus, the opinion of the March 2013 VA examiner, the preponderance of which support a finding that it is unlikely that any current hearing loss is a result of military service, is the only competent evidence of record related to the nexus element.  

As such, as bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and bilateral hearing loss did not manifest to compensable degree within one year of the Veteran's discharge from service, service connection for bilateral hearing loss is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Thus, that doctrine is not applicable in the instant appeal, and the Veteran's claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

With respect to the Veteran's initial rating claim, the Board notes that a rating decision issued in February 2013 implemented the Board's award of service connection for epistaxis and assigned an initial noncompensable rating, effective September 16, 2004.  Thereafter, in April 2013, the Veteran entered a notice of disagreement as to the propriety of the initially assigned rating.   See 38 C.F.R. 
§ 20.201.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case. See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).   However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to an initial compensable rating for epistaxis must be issued. The Veteran should be advised of the time period in which to perfect his appeal. Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


